In a negligence action to recover damages for personal injuries, the plaintiffs appeal from (1) an order of the Supreme Court, Queens County (Lonschein, J.), dated April 19,1995, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Sara Amorillo had not sustained a serious injury as defined by Insurance Law § 5102 (d), and (2) an order of the same court, dated September 13, 1995, which denied the plaintiffs’ motion to reargue the prior motion.
*657Ordered that the appeal from the order dated September 13, 1995, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated April 19, 1995, is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The plaintiffs have failed to raise any triable issues of fact (see, CPLR 3212 [b]) as to whether the plaintiff Sara Amorillo sustained a serious injury as defined by Insurance Law § 5102 (d). Miller, J. P., Joy, Hart and Krausman, JJ., concur.